                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Yvonda Jean Lewis                                                       Docket No. 7:17-CR-86-6H

                                 Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Yvonda Jean Lewis, who, upon an earlier plea of guilty to
Conspiracy to Possess with Intent to Distribute a Quantity of Cocaine Base (Crack), was sentenced by the
Honorable Malcolm J. Howard, Senior U.S. District Judge, on January 10, 2018, to the custody of the
Bureau of Prisons for a term of 18 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of36 months.

    Yvonda Jean Lewis was released from custody on November 9, 2018, at which time the term of
supervised release commenced. On February 13, 2019, the court was notified via a Violation Report that
the defendant admitted to cocaine use. Supervision was permitted to continue, the defendant was referred
for substance abuse treatment, and her frequency of drug testing was increased.

   On March 11, 2019, a Violation Report was submitted to the court which advised that the defendant
had again used cocaine. The defendant was permitted to continue substance abuse treatment, drug testing
was increased, and supervision continued.                             '

   On March 27, 2019, after the defendant tested positive for cocaine use a third time, the conditions of
supervised release were modified to include a curfew, with location monitoring, for 60 days, and
supervision was permitted to continue.

    A motion to revoke the defendant's supervised release was filed on April 16, 2019, as a result of
continued drug use by the defendant. The motion to revoke supervision was amended on April 26, 2019,
and again June 5, 2019, alleging additional drug use, criminal association by the defendant, and failure to
abide by the conditions and terms of the home confinement/electronic monitoring program.

    The defendant's 'supervised release was revoked on June 12, 2019, and the defendant was committed to
the custody of the Bureau of Prisons for a period of six (6) months. It was further ordered that the defendant
be placed on supervised release for two years under the conditions previously imposed following her release
from confinement.

   Yvonda Jean Lewis was released from custody on December 4, 2019, at which time the second term of
supervised release commenced.                                                           ·

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: Based upon the defendant's personal and family history, the probation officer recommended
the defendant agree to participate in a program of mental health treatment as directed by the probation
officer. The defendant explained that she has eight children, but she has lost custody of all of them as a
result of her poor lifestyle choices. Her youngest child, a son, is two years old, and is currently in the custody
of the North Carolina Division of Social Services and is in foster care. Ms. Lewis currently has visitation
rights, but she is attempting to regain custody of her son. The North Carolina Division of Social Services
has recommended the defendant complete a substance abuse assessment, as well as a mental health
assessment. The defendant has already been referred for a substance abuse assessment and treatment, but
she is financially unable to pay for the cost of a mental health assessment. In an effort to assist Ms. Lewis
in taking the proper steps to become more actively involved in her son's care and custody, the probation
Yvonda Jean Lewis
Docket No. 7:17-CR-86-6H
Petition for Action
Page2


officer approached Ms. Lewis with a proposal to modify the conditions of her supervised release to include
participation in a program of mental health treatment. Ms. Lewis has agreed to participate in a program of
mental health treatment, and the defendant signed a ·Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Scott Plaster
Dewayne L. Smith                                     Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8808
                                                     Executed On: December 10, 2019

                                       ORDER OF THE COURT
                                      f.!L         ""'i"-.._ .
Considered and ordered
                     _... this - -I-l - day of      ~.>H~                , 2019, and ordered filed and
made a part of the r cor s in the above case.
